Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1, 5 objected to because of the following informalities:
Claim 1, line 4: “unit;and” should be --unit; and--.
Claim 5, line 5: “circumferencetemperature” should be --circumference temperature--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2013-0065518 using an English machine translation) and Howell et al. (US 2018/0070166 A1)
Regarding claim 1, Lee discloses a control system of a wireless headphone (¶ 0070) comprising:
a microcontroller unit (Fig. 1: 34);
an amplifier (page 4, sixth-to-last line: when wireless, it is inherent that an amplifier is part of headphone in order to generate the signal that drives speaker 31) and a speaker (31) electrically connected to the microcontroller unit (Fig. 1); and
a temperature sensor (33) 
when the temperature sensor verifies a circumference temperature (Fig. 3: 330 is at circumference) of the headphone corresponds to the human temperature (paragraph spanning pages 3-4), the headphone maintains in a playback status (page 3-4: “Tech Solution” section).
Lee is not relied upon to disclose a gravity sensor electrically connected to the microcontroller unit.
Howell discloses a gravity sensor (38) electrically connected to the microcontroller unit (28) (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: a gravity sensor electrically connected to the microcontroller unit, the motivation being to generate interrupts in the event that movement is detected in order to awaken the powered-down circuitry (Howell - ¶ 0053).
Regarding claim 2, Lee-Howell discloses the control system as claimed in claim 1.
Howell discloses further including an RF (Radio Frequency) module (30) electrical connected to the microcontroller unit (¶ 0030 and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: further including an RF (Radio Frequency) module electrical connected to the microcontroller unit, the motivation being to support wireless communications with another electronic device (e.g., 10 of Fig. 1 of Howell) (Howell - ¶ 0030).
Regarding claim 5, Lee discloses a method of controlling an operation of a headphone comprising steps of:
providing a microcontroller unit (Fig. 1: 34);
providing a temperature sensor (33) 
verifying a circumference temperature (Fig. 3: 330 is at circumference) of the headphone via said temperature sensor to maintain a playback status of the headphone if said circumference temperature of the headphone corresponds to a human temperature (page 3-4: “Tech Solution” section).
Lee is not relied upon to disclose a gravity sensor electrically connected to the microcontroller unit.
In a similar field of endeavor, Howell discloses a gravity sensor (38) electrically connected to the microcontroller unit (28) (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: a gravity sensor electrically connected to the microcontroller unit, the motivation being to generate interrupts in the event that movement is detected in order to awaken the powered-down circuitry (Howell - ¶ 0053).

Allowable Subject Matter
Claim 3, 4, 6-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 3, 4, 6-9, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687